Citation Nr: 0816026	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant had active military service from June 26, 1978 
to August 29, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2005 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In March 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for a cervical spine 
injury was denied by a January 2004 rating decision that was 
not appealed.

2.  Evidence submitted subsequent to the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied a claim for 
service connection for a cervical spine injury is final. 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals of a 
cervical spine injury is not reopened.  38 U.S.C.A. §§ 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in May 2005 and March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 
2005 letter advised the appellant when and why his previous 
claim for service connection for cervical spine injury was 
denied and what information and evidence he needed to provide 
to reopen the claim.  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2006 letter advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in October 2006.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in January 2004, the RO denied the 
veteran's claims for service connection for a cervical spine 
injury.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  Thus, the January 2004 decision is final.  

The veteran's application to reopen his claim of service 
connection for residuals of a cervical spine injury was 
received in March 2005.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The Board notes that by a July 2005 letter, the RO declined 
to reopen the veteran's claim.  On appeal, however, the Board 
must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The January 2004 rating decision denied service connection 
for a cervical spine injury because the appellant did not 
have this injury while he was in the military.  It was noted 
that the veteran's service medical records were essentially 
negative for any findings or treatment of a neck injury, that 
x-rays from VAMC Charleston showed a diagnosis of diffuse 
cervical spondylosis, and that the VA physician's statement 
that the fall the appellant had while in the military was 
consistent with MRI findings.  However, the rating specialist 
found that the examiner did not have the appellant's service 
medical records which showed no evidence of a fall while he 
was in the military.

Based on the grounds stated for the denial of service 
connection for a neck injury in the January 2004 rating 
decision, new and material evidence would consist of evidence 
of a neck injury in service and evidence linking such current 
chronic neck injury residuals to the appellant's active 
service.  

In this regard, new evidence received since the January 2004 
rating decision includes various VA treatment records, a VA 
examination, and personal hearing testimony from the 
appellant.  The Board notes that the appellant has submitted 
an in-service hospital record which notes that the appellant 
presented to the emergency room with an episode of what was 
described as falling to his knees and then falling to a 
supine position at which time he was noted to have tonic 
movements followed by clonic jerking motion and a post 
icteral state.  However, this document was of record at the 
time of the January 2004 rating decision is not considered to 
be "new" evidence.  

The evidence also includes a March 2005 neurology consult 
report in which the attending physician notes a history that 
the appellant fell from a top bunk onto the floor in 1978 
with loss of consciousness and a seizure with daily headaches 
since that time.  However, there is no evidence of this 
particular fall in the service medical records.  In addition, 
although that consult report indicates that the appellant has 
arthritis in the neck, it does not address its etiology.  The 
other newly-submitted VA treatment records similarly do not 
address the etiology of the veteran's neck spondylosis.  

The appellant has submitted lay evidence indicating that he 
was in the hospital in 1978.  The Board notes that there is 
no dispute that the appellant was hospitalized during his 
active service; the questions remaining are whether the 
evidence indicates that the appellant sustained a neck injury 
during his active service; and if so, whether any current 
chronic neck disability is related to that in-service injury.  
However, the record is still absent a neck injury shown in 
service.

Further, the appellant was afforded a VA examination in 
October 2006 to address the etiology is his cervical spine 
disability.  After review of the claims file and interview 
and physical examination of the appellant, the VA examiner 
diagnosed diffuse cervical spondylosis and neural foraminal 
stenosis.  However, the VA examiner opined that it was not 
more likely that the veteran's spondylosis is due to a fall 
in August 1978 while in service.  

The Board finds that the new evidence submitted since the 
January 2004 rating decision does not raise a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
received since the January 2004 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection for residuals of a cervical spine 
disability.




ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for residuals 
of a cervical spine disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


